STATE OF MICHIGAN

                                  SUPREME COURT


144191 (4)


FRANK J. LAWRENCE, JR.,
           Plaintiff,

V

MICHIGAN BOARD OF LAW EXAMINERS
           Defendant.
_____________________________________


 STATEMENT OF ZAHRA, J., REGARDING MOTION FOR DISQUALIFICATION

                                   December 12, 2011

       ZAHRA, J. Plaintiff has filed an original action pursuant to MCR 7.304 asking
this Court to implement superintending control power over the Board of Law Examiners.
Plaintiff’s complaint seeks review of the Board of Law Examiners’ 2010 decision
denying plaintiff’s application for admission to the State Bar of Michigan. Because I was
a member of the Board of Law Examiners and participated in the decision making
process that is the subject of plaintiff’s complaint, I conclude that it is appropriate to
disqualify myself. Therefore, I recuse myself from the consideration of this matter.